Citation Nr: 1529841	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-10 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a right foot condition.

4.  Entitlement to service connection for a left foot condition.

5.  Entitlement to service connection for degenerative changes, thoracolumbar spine (claimed as low back disorder).

6.  Entitlement to service connection for a right hip disorder.

7.  Entitlement to service connection for a left hip disorder.

8.  Entitlement to service connection for impingement, right shoulder (claimed as right shoulder disorder).

9.  Entitlement to service connection for a sleeping disorder.

10.  Entitlement to service connection for asthma.

11.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to September 1990 and from January 1991 to June 1991. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah and a rating decision in January 2014 by a RO in Harrison, Montana, to which jurisdiction was temporarily transferred for the purpose of generating that decision.  A notice of disagreement (NOD) was received in January 2013 for the March 2012 decision and in January 2014 for the January 2014 decision.   A statement of the case (SOC) was issued in April 2013 for the March 2012 decision and in April 2014 for the January 2014 decision.  A substantive appeal was timely received in April 2013 for the March 2012 decision and in April 2014 for the January 2014 decision.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) via live video teleconference on July 2014.  A transcript of the proceeding has been associated with the claims file.

In November 2014, December 2014, January 2015, February 2015, April 2015, May 2015, and June 2015, the Veteran submitted additional medical evidence to the Board that had not been reviewed by the Agency of Original Jurisdiction (AOJ).  Any pertinent evidence submitted by the appellant or representative which is accepted by the Board under the provisions of this section, or is submitted by the appellant or representative in response to a § 20.903 of this part, notification, as well as any such evidence referred to the Board by the agency of original jurisdiction under § 19.37(b) of this chapter, must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c).  Such a waiver must be in writing or, if a hearing on appeal is conducted, the waiver must be formally and clearly entered on the record orally at the time of the hearing.  Id.  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.  Id.  Here, the claims file reflects that the Veteran has provided a waiver of consideration in writing.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a right knee condition, right foot condition, left foot condition, degenerative changes, lumbar spine, right hip disorder, left hip disorder, impingement, right shoulder, sleeping disorder, asthma, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have bilateral hearing loss for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a letter issued in October 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and private treatment records have been obtained and associated with the claims file.

VA provided the Veteran with an adequate medical examination in February 2012. The examination is adequate because it contained a history obtained from the Veteran and a thorough examination relevant to the applicable rating criteria.  It also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486. 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.




Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that he currently suffers from bilateral hearing loss that has resulted from acoustic trauma suffered in military service.  To this effect, the Veteran testified at his July 2014 Board hearing that he consistently experienced exposure to acoustic trauma during training and daily duties as a combat engineer  with no hearing protection.  The Veteran stated that he first began to experience the effects of hearing loss shortly thereafter, particularly manifested as ringing in the ears and a feeling of fullness in both ears.  In this regard, it is noted that the Veteran is currently service-connected for both tinnitus and a eustachian tube disorder with related complaints of ringing in the ears and a feeling of fullness in both ears.

A review of the Veteran's service treatment records revealed no treatment or complaints of hearing loss in service.  Audiological testing in service in May 1991 revealed normal hearing, Pure tone thresholds, in decibels, were as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        15
        15
        10
        10
        0
LEFT
        15
        10
        15
        0
        5
 
Speech recognition ability format was not provided.

The Veteran was provided with a VA audiological examination in February 2012 for complaints of bilateral hearing loss.  The examiner noted that the Veteran complained of exposure to acoustic trauma in military service via loud explosions working in demolitions.  He stated that his hearing has gotten worse, particularly in the past 5 years.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        20
        20
        10
        15
        15
LEFT
        20
        20
        15
        20
        20
 
Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  Audiogram revealed normal hearing bilaterally.

The Veteran was seen by a private ear, nose, and throat specialist in October 2014 for complaints of bilateral hearing loss.  Pure tone thresholds, in decibels, were as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        15
        20
        15
        15
        15
LEFT
        15
        20
        15
        15
        15
 
Speech recognition ability format was not provided, although it was noted that the Veteran had a score of 100 for both ears.  Audiogram revealed mild sensorineural hearing loss in the right ear and normal hearing in the left ear.

No other audiometric or speech discrimination values acceptable for VA purposes were shown in the evidence of record.

Analysis

Based upon the evidence of record, to include the provision of an adequate VA audiological examination, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss, so the appeal must be denied.  The evidence does not show that there is a current disability for VA purposes, as there is no medical evidence of record that the Veteran's hearing loss meets the standards in accordance with 38 C.F.R. § 3.385.  This is supported by the VA and private audiological examinations of record, but also in particular by the February 2012 VA examination audiometric results, which did not show auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels or greater; auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz at 26 decibels or greater; or speech recognition scores using the Maryland CNC Test less than 94 percent.  Id.  No other audiological findings showing that the Veteran's claimed bilateral hearing loss meets the standards of 38 C.F.R. § 3.385 are found in the evidence of record.  Hence, as a current bilateral hearing loss disability within VA standards is not demonstrated by the evidence of record, the claim must be denied.

Accordingly, entitlement to service connection for bilateral hearing loss is denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, persuasive evidence supports the claims, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND


Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of entitlement to service connection.

At the outset, the Board notes that  the Veteran has specifically alleged at his July 2014 Board hearing that he believes exposure to fumes from unknown industrial cleaning solvents in an unventilated room for long periods of time while stationed in Germany as well as exposure to water possibly contaminated by chemical and biological agents at Fort Douglas, Utah may have caused his claimed asthma, sleeping disorder, and hypertension.  A review of the claims file shows that the Veteran was in fact stationed in Germany and Fort Douglas.  However, there is no discussion of any exposure to hazardous chemical or biological agents at either of those locations.  The Veteran's attorney indicated that he had information verifying that the water at Fort Douglas was contaminated at the time of the Veteran's service.  However, no such records have been associated with the claims file.

Accordingly, the RO must conduct further development in order to ascertain the Veteran's potential exposure to chemical or biological agents in service.  The RO should undertake all appropriate efforts to verify the Veteran's contentions in this regard, to include referral to any appropriate agency or subject matter expert in this regard.  

The Board notes that in regard to the claims for asthma, right foot condition, and left foot condition, although the Veteran has been provided with examinations for these conditions, they are not adequate for rating purposes.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Asthma

Here, the Veteran was provided with a VA examination in November 2013.  At this examination, the examiner noted that the Veteran currently complained of and had been treated by private providers for symptoms of asthma.  The examiner conducted a pulmonary function test, but it was noted to reflect normal findings.  Despite these findings, the VA examiner diagnosed the Veteran with asthma.  Additionally, the VA examiner opined that it was as least as likely as not that the Veteran's currently diagnosed asthma was related to allergens, dust, and fumes experienced in service.  However, the VA examiner did not provide any additional rationale as to how this exposure caused the Veteran's current asthma.

As such the November 2013 VA examination opinion  was inadequate for lack of a supported rationale.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the RO undertook the procurement of an addendum opinion via a records review in order to obtain a supported rationale.

The Veteran was provided with a claims file review for his asthma claim in December 2013.  Upon review, the VA examiner determined that the Veteran did not have a supported diagnosis of asthma, as both private treatment providers and the 2013 VA examiner had not supported their diagnoses in accordance with medical standards, to include the appropriate interpretation of a pulmonary functions test.  The VA examiner further opined that the development of asthma over 20 years after military service was not supported by the facts or medical knowledge.  In this regard, the VA examiner noted that the Veteran's in-service treatment for respiratory symptoms was merely acute and did not show up anywhere else in his military records.  Additionally, the examiner noted that the Veteran's current respiratory complaints did not manifest until many years after service.  The examiner cited to medical authority which indicated that, had the Veteran developed asthma in service, he would have been receiving treatment continually since that time.  As such treatment is absent from the medical record, he was unable to find any likelihood of a positive etiology.

The Board notes that, although the December 2013 VA examiner stated that he reviewed all of the Veteran's medical evidence of record, it appears that he did not review a contemporaneous pulmonary functions test conducted during that same month which actually did show that the Veteran's respiratory functioning was abnormal and did support a diagnosis of asthma.  As this was not available to the VA examiner at the time, his opinion is, thus, based upon a faulty premise and is, therefore, insufficient for rating purposes to this extent.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  See also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).  

Accordingly, the Veteran's claims file should be returned to the 2013 VA examiner in order to obtain an additional review of the Veteran's medical records, to specifically include the results of the December 2013 pulmonary functions test, in order to provide an additional addendum opinion discussing such findings.

Additionally, it is noted that the Veteran has specifically alleged at his July 2014 Board hearing that he believes exposure to fumes from unknown industrial cleaning solvents in an unventilated room for long periods of time while stationed in Germany as well as exposure to water possibly contaminated by chemical and biological agents at Fort Douglas, Utah led to the development of this condition.  In this regard, the VA examiner is also asked to opine whether the Veteran's claimed exposure to cleaning solvents in Germany caused his asthma.  Furthermore, to the extent that the RO's aforementioned development of the issue yields positive findings that the Veteran was exposed to chemical and/or biological agents in the water while stationed at Fort Douglas, the examiner should also provide an opinion as to whether such exposure caused the Veteran's asthma.

Bilateral Feet

Here, the Veteran was provided with a VA examination for a skin disorder affecting the feet in October 2013.  At this examination, it was noted that the Veteran had been treated for plantar warts, poison ivy, and blisters in service.  However, upon examination, the VA examiner determined that the Veteran did not have any currently diagnosed skin conditions of the bilateral feet.  Rather he noted that the only problems affecting the Veteran's feet appeared to be mechanical in nature and assessed plantar fasciitis.  The Veteran has since clarified at the July 2014 Board hearing that this manifestation was actually what he intended to claim as a bilateral foot condition and not the skin.  The VA examiner opined that he believed it was at least as likely as not that the Veteran's bilateral plantar fasciitis was related to military service due to the general physical rigors of such service.  No orthopedic examination of the Veteran's feet was performed.

The October 2013 VA examination, while adequate for the issue of a skin disorder of the bilateral feet, was not adequate for the issue of any orthopedic condition of the feet as no physical examination of the Veteran's feet in that regard had been performed.  Accordingly, the RO scheduled the Veteran's claims file to be reviewed regarding the etiology of any orthopedic foot condition.  The review, conducted in December 2013, revealed that the Veteran did not have any current diagnosis of plantar fasciitis.  However, the VA examiner never conducted a physical examination of the Veteran to determine a current diagnosis.  Additionally, medical evidence submitted since that examination reveals that the Veteran has been diagnosed and treated for plantar fasciitis of the bilateral feet.  As this new evidence was not available to the VA examiner at the time as well as the absence of any in-person orthopedic examination, his opinion is, thus, based upon a faulty premise and is, therefore, insufficient for rating purposes to this extent.  See Reonal, 5 Vet. App. at 461.  See also Monzingo, 26 Vet. App. at 107.

Accordingly, the Veteran should be scheduled for an appropriate in-person VA examination to determine the etiology of his bilateral foot condition.  In addition, the VA examiner should review all of the Veteran's newly submitted evidence, to specifically include diagnoses and treatment for bilateral plantar fasciitis.

The Board notes that, for the Veteran's remaining claims, no VA examinations have been provided.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

Right Knee

The Veteran's private medical records show that he has been continually treated post-service for complaints of pain.  These records also reveal a diagnosis of a meniscal tear and degenerative joint disease.   Thus, the first element of Mclendon is met.

The Veteran has also provided testimony at his 2014 Board hearing that he sustained an injury to his right knee in service during a road march in which he was instructed to go to the infirmary, but no treatment was provided.  The Veteran indicated that this incident dissuaded him from any further attempts at in-service treatment and remained withdrawn for the duration regarding any other complaints, resulting in silent treatment records.  The Veteran also indicated that he experienced everyday wear and tear on his right knee as a result of the rigors of his duties as a combat engineer.  To this effect, the Veteran has submitted the results of a peer-reviewed medical article indicating that there is a higher prevalence among military service members for the development of musculoskeletal disabilities as a result of the rigors of such service.

The Veteran's spouse also testified that the Veteran complained of right knee pain during his military service.

As such, the Board finds that the Veteran and his spouse are competent to testify regarding his subjective experiences of right knee pain in service and its continuity to present.  Additionally, the peer-reviewed medical article indicates a possible nexus of the Veteran's current right knee disability to his military service.  Thus, the second and third Mclendon elements are met.  Because the current evidence, lacking a more definitive etiological opinion, is insufficient, the Board finds that a VA examination is necessary.

Accordingly, the Veteran should be afforded an appropriate VA examination to ascertain the etiology of his currently diagnosed right knee condition.  The examiner should take the Veteran's lay statements, as well as the statements of his spouse and the peer-reviewed medical article, into account and fully discuss when providing any opinion.  A complete rationale with citations to relevant medical authority and literature should be provided where appropriate.

Lumbar Spine, Bilateral Hips, and Right Shoulder

The Veteran's private medical records show that he has been continually treated post-service for complaints of pain related to his lumbar spine, bilateral hips, and right shoulder.  These records also reveal a diagnosis of degenerative changes of the thoracolumbar spine, degenerative arthritis of the bilateral hips, and a right shoulder impingement.   Thus, the first element of Mclendon is met.

Although service treatment records are absent for any discussion of injuries to the lumbar spine, bilateral hips, or right shoulder, the Board has considered the Veteran's lay statements, as well as the statements of his spouse and the peer-reviewed medical article, indicating the rigorous nature of military service in general and the Veteran's service as a combat engineer more particularly.  As these give an indication of a potential in-service injury as well as possibility of a relationship to his currently diagnosed disabilities, the Board finds that the second and third Mclendon elements are also met.  Because the current evidence, lacking a more definitive etiological opinion, is insufficient, the Board finds that a VA examination is necessary.

Accordingly, the Veteran should be afforded an appropriate VA examination to ascertain the etiology of his currently diagnosed lumbar spine, bilateral hips, and right shoulder conditions.  The examiner should take the Veteran's lay statements, as well as the statements of his spouse and the peer-reviewed medical article, into account and fully discuss when providing any opinion.  A complete rationale with citations to relevant medical authority and literature should be provided where appropriate.

Sleeping Disorder

The Veteran's private medical records show that he has been continually treated post-service for complaints of a sleep disorder.  These records also reveal a diagnosis of obstructive sleep apnea via sleep study.   Thus, the first element of Mclendon is met.

Although service treatment records are absent for any discussion of sleep disturbance in service, the Board has considered the Veteran's lay statements, as well as the statements of his spouse observing such symptoms as snoring, in asserting an in-service onset.  Additionally, the Veteran has specifically alleged at his July 2014 Board hearing that he believes exposure to fumes from unknown industrial cleaning solvents in an unventilated room for long periods of time while stationed in Germany as well as exposure to water possibly contaminated by chemical and biological agents at Fort Douglas, Utah led to the development of this condition.  As these give an indication of a potential in-service injury as well as possibility of a relationship to his currently diagnosed disabilities, the Board finds that the second and third Mclendon elements are also met.  Because the current evidence, lacking a more definitive etiological opinion, is insufficient, the Board finds that a VA examination is necessary.

Accordingly, the Veteran should be afforded an appropriate VA examination to ascertain the etiology of his currently diagnosed sleep apnea.  The examiner should take the Veteran's lay statements, as well as the statements of his spouse, into account and fully discuss when providing any opinion.  A complete rationale with citations to relevant medical authority and literature should be provided where appropriate.

Additionally, in regard to the fact that the Veteran believes exposure to fumes from unknown industrial cleaning solvents in an unventilated room for long periods of time while stationed in Germany as well as exposure to water possibly contaminated by chemical and biological agents at Fort Douglas, Utah led to the development of this condition, the VA examiner is also asked to opine whether the Veteran's claimed exposure to such solvents caused his sleep apnea.  Furthermore, to the extent that the RO's aforementioned development of the issue yields positive findings that the Veteran was exposed to chemical and/or biological agents in the water while stationed at Fort Douglas, the examiner should also provide an opinion as to whether such exposure caused the Veteran's sleep apnea.

Hypertension

The Veteran's private medical records show that he has been continually treated post-service for diagnosed hypertension.   Thus, the first element of Mclendon is met.

Although service treatment records are absent for any discussion of hypertension in service, the Board has considered the Veteran's lay statements in which he has specifically alleged at his July 2014 Board hearing that he believes exposure to fumes from unknown industrial cleaning solvents in an unventilated room for long periods of time while stationed in Germany as well as exposure to water possibly contaminated by chemical and biological agents at Fort Douglas, Utah led to the development of this condition.   As these give an indication of a potential in-service injury as well as possibility of a relationship to his currently diagnosed disabilities, the Board finds that the second and third Mclendon elements are also met.  Because the current evidence, lacking a more definitive etiological opinion, is insufficient, the Board finds that a VA examination is necessary.

Accordingly, the Veteran should be afforded an appropriate VA examination to ascertain the etiology of his currently diagnosed hypertension.  The examiner should take the Veteran's lay statements into account and fully discuss when providing any opinion.  A complete rationale with citations to relevant medical authority and literature should be provided where appropriate.

Additionally, in regard to the fact that the Veteran believes exposure to fumes from unknown industrial cleaning solvents in an unventilated room for long periods of time while stationed in Germany as well as exposure to water possibly contaminated by chemical and biological agents at Fort Douglas, Utah led to the development of this condition, the VA examiner is also asked to opine whether the Veteran's claimed exposure to such solvents caused his hypertension.  Furthermore, to the extent that the RO's aforementioned development of the issue yields positive findings that the Veteran was exposed to chemical and/or biological agents in the water while stationed at Fort Douglas, the examiner should also provide an opinion as to whether such exposure caused the Veteran's hypertension.

Accordingly, the case is REMANDED for the following action:

1. The RO should conduct further development in order to ascertain the Veteran's potential exposure to chemical or biological agents in service.  The RO should undertake all appropriate efforts to verify the Veteran's contentions in regard to the contentions that he suffered exposure to water possibly contaminated by chemical and biological agents at Fort Douglas, Utah, to include referral to any appropriate agency or subject matter expert in this regard.  

2. After any additional evidence has been associated with the claims file, return the Veteran's claims file to the examiner who conducted the 2013 respiratory VA examination for the Veteran's claimed asthma.  If that examiner is no longer available, provide the claims file to an examiner of like experience and training.  The examiner should provide an addendum opinion regarding whether the Veteran's claimed asthma is etiologically related to military service.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be otherwise made available to the examiner for review. 

In particular, the examiner must review and discuss the findings of the December 2013 pulmonary functions test showing a diagnosis of asthma.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed asthma is etiologically related to military service.

Additionally, it is noted that the Veteran has specifically alleged at his July 2014 Board hearing that he believes exposure to fumes from unknown industrial cleaning solvents in an unventilated room for long periods of time while stationed in Germany as well as exposure to water possibly contaminated by chemical and biological agents at Fort Douglas, Utah led to the development of this condition.  In this regard, the VA examiner is also asked to opine whether the Veteran's claimed exposure to cleaning solvents in Germany caused his asthma.  Furthermore, to the extent that the RO's aforementioned development of the issue yields positive findings that the Veteran was exposed to chemical and/or biological agents in the water while stationed at Fort Douglas, the examiner should also provide an opinion as to whether such exposure caused the Veteran's asthma.

As such, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed asthma is etiologically related to exposure to cleaning solvents in service and/or chemically or biologically contaminated water.

A complete rationale with citations to relevant medical authority and literature should be provided where appropriate.

3. The Veteran should be afforded an appropriate examination in order to determine the etiology of his claimed bilateral foot condition, to include currently diagnosed plantar fasciitis.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be otherwise made available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.

In particular, the examiner should consider and discuss the results of the submitted peer-reviewed medical article indicating a relationship between the development of musculoskeletal disabilities and military service.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed bilateral foot condition, to include plantar fasciitis is etiologically related to service, to include wear and tear of military duties as a combat engineer.  

A complete rationale with citations to relevant medical authority and literature should be provided where appropriate.

4. The Veteran should be afforded an appropriate examination in order to determine the etiology of his claimed right knee condition.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be otherwise made available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision, including his testimony regarding sustaining a knee injury during a road march for which he sought treatment, but did not receive any.

In particular, the examiner should consider and discuss the results of the submitted peer-reviewed medical article indicating a relationship between the development of musculoskeletal disabilities and military service.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed right knee condition is etiologically related to service, to include a purported knee injury on a road march, wear and tear of military duties as a combat engineer, or a combination of both.

A complete rationale with citations to relevant medical authority and literature should be provided where appropriate.

5. The Veteran should then be afforded an appropriate examination in order to determine the etiology of his claimed lumbar spine condition, bilateral hip condition, and right shoulder condition.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be otherwise made available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.

In particular, the examiner should consider and discuss the results of the submitted peer-reviewed medical article indicating a relationship between the development of musculoskeletal disabilities and military service.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed lumbar spine condition, bilateral hip condition, and right shoulder condition are etiologically related to service, to include wear and tear of military duties as a combat engineer.

A complete rationale with citations to relevant medical authority and literature should be provided where appropriate.

6. The Veteran should then be afforded an appropriate examination in order to determine the etiology of his claimed sleeping disorder, diagnosed as sleep apnea.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be otherwise made available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony, as well as his wife's testimony regarding her observations of her husband snoring, in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed sleep disorder, to include sleep apnea, is etiologically related to service.

Additionally, it is noted that the Veteran has specifically alleged at his July 2014 Board hearing that he believes exposure to fumes from unknown industrial cleaning solvents in an unventilated room for long periods of time while stationed in Germany as well as exposure to water possibly contaminated by chemical and biological agents at Fort Douglas, Utah led to the development of this condition.  In this regard, the VA examiner is also asked to opine whether the Veteran's claimed exposure to cleaning solvents in Germany caused his sleep apnea.  Furthermore, to the extent that the RO's aforementioned development of the issue yields positive findings that the Veteran was exposed to chemical and/or biological agents in the water while stationed at Fort Douglas, the examiner should also provide an opinion as to whether such exposure caused the Veteran's sleep apnea.

As such, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed sleep apnea is etiologically related to exposure to cleaning solvents in service and/or chemically or biologically contaminated water.

A complete rationale with citations to relevant medical authority and literature should be provided where appropriate.

7. The Veteran should be afforded an appropriate examination in order to determine the etiology of his claimed hypertension.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be otherwise made available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed hypertension is etiologically related to service.

Additionally, it is noted that the Veteran has specifically alleged at his July 2014 Board hearing that he believes exposure to fumes from unknown industrial cleaning solvents in an unventilated room for long periods of time while stationed in Germany as well as exposure to water possibly contaminated by chemical and biological agents at Fort Douglas, Utah led to the development of this condition.  In this regard, the VA examiner is also asked to opine whether the Veteran's claimed exposure to cleaning solvents in Germany caused his hypertension.  Furthermore, to the extent that the RO's aforementioned development of the issue yields positive findings that the Veteran was exposed to chemical and/or biological agents in the water while stationed at Fort Douglas, the examiner should also provide an opinion as to whether such exposure caused the Veteran's hypertension.

As such, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any hypertension is etiologically related to exposure to cleaning solvents in service and/or chemically or biologically contaminated water.

A complete rationale with citations to relevant medical authority and literature should be provided where appropriate.

8. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

9. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

10. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, an SSOC must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


